DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, figures 4A-4C, claims 1-19 in the reply filed on September 10, 2020 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies (2) have been filed in parent Application No. 15/818,346, filed on December 20, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2019 was considered by the examiner.


Drawings
Any and all drawing corrections required in the parent application, 15/818,346, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 15/818,346, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 6-12 of U.S. Patent No. 10,622,340. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations can read upon all the claims currently presented such that there is no patentable distinction between the current claims and the patented claims.
Claims 1, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 4 of U.S. Patent No. 10,475,749. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations can read upon all the claims currently presented such that there is no patentable distinction between the current claims and the patented claims.
Claims 1, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 15 of U.S. Patent No. 10,756,075. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations can read upon all the claims currently presented such that there is no patentable distinction between the current claims and the patented claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ha et al. (US 2010/0072634 A1) (“Ha”).

    PNG
    media_image1.png
    446
    619
    media_image1.png
    Greyscale

Regarding claim 1, Ha teaches at least in figure 2, and Examiner’s annotated figure 2 above:

a first semiconductor chip (206) disposed on the first substrate (202); 
a plurality of support patterns (there are at least two A’s)  laterally spaced apart from each other (the A’s are so spaced)  on an upper surface of the first semiconductor chip (upper surface of 206); 
a second substrate (B) on the plurality of support patterns (A); 
a connection terminal (230) between the first substrate (202) and the second substrate (B), 
the connection terminal (230) electrically connecting the first substrate (202) to the second substrate (B); and  
a molding structure (C) disposed between the first substrate (202) and the second substrate (B) and surrounding sidewalls of the connection terminal (C so surrounds 230).
Regarding claim 4, Ha teaches at least in figure 2, and Examiner’s annotated figure 2 above:
wherein the molding structure (C) extends to a gap between side surfaces of the plurality of support patterns (C) can be extened to the gap between the As, where the gap is where 222 is located. Based upon the claim the molding structure only needs to extend to the gap and not into the gap), 
the gap provided between the upper surface of the first semiconductor chip and a bottom surface of the second substrate (the gap is where 222 is located).
Regarding claim 5, Ha teaches at least in figure 2, and Examiner’s annotated figure 2 above:

Regarding claim 9, Ha teaches at least in figure 2, and Examiner’s annotated figure 2 above:
wherein a top surface of each of the plurality of support patterns (top of A) is in contact with the second substrate (B), and 
wherein a bottom surface of each of the plurality of support patterns (bottom of A) is in contact with the first semiconductor chip (206).




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Cho et al. (US 2006/0055017 A1) (“Cho”).
Regarding claims 6, and 8, Ha does not teach:
wherein the plurality of support patterns include the same material as the second substrate.
This is because Ha does not teach the material of the second substrate or the support patterns.

Cho teaches:
That an encapsulation material (Ha A) can be formed out of epoxy resin. ¶ 0027. Cho also teaches that interposers (HA B) can be formed out of resin. ¶ 0031.

It would have been obvious tot one of ordinary skill in the art that the support patterns and second substrate could include the same material because Cho evidences that it is known in the art to use resin to form both of these structures. MPEP 2144.06 and 2144.07.
Regarding claim 10, Ha and Cho teach:
wherein the molding structure (Ha C and 214) comprises: 

a second molding layer (Ha 102) disposed on the first molding layer (Ha 214) and including an epoxy-based resin (See Cho in claims 6 and 8).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha.
Regarding claim 7, Ha does not explicitly teach:
a third substrate disposed on the second substrate and electrically connected to the second substrate; and a second semiconductor chip mounted on the third substrate.
However, this is considered a duplication of parts under MPEP 2144.04(VI)(B). Where one would duplicate 224 and all parts above it. The specification does not state that there are any unexpected results produced when one stacks another substrate and chip on top.


	Potentially Allowable Subject Matter
Claims 2-4, 11-17 are potentially allowable subject matter because they are rejected under double patenting above. Additionally, claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2,
The prior art does not teach the support patterns extend through the molding structure because they are part of the molding structure. This is different than Applicant’s figure 2 where 210/SP are not part of 400.
Regarding claim 11,
Claim 11 is potentially allowable for the same reasons as claim 2 above.
Regarding claim 18,
Claim 18 is potentially allowable for the same reasons as claim 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.